Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 14, and 20, these claims recite “recording only the first compensation data into a memory of a display apparatus, wherein the first compensation data is stored in only one address of the memory.” (Emphasis added.)  However, there are interpretations of this limitation that are unclear and would not be consistent with the specification.  For example, while the specification describes that certain types of data need not be stored, the specification does not describe an interpretation where only compensation data is stored, e.g. no other applications, instructions, image data, or anything of the like, are stored.  It is also not the case, in one possible interpretation, that there is only one memory address in total involved in the storage.  For the purposes of examination, this limitation will be interpreted as it is described in the sections of the specification pointed out by the Applicant (Figure 4 and pps 115 and 117); namely, that the compensation data is stored such that “one address stores one compensation data,” i.e. there is a one-to-one correspondence between each “compensation data” and each memory address.

Regarding claim 8, this claim is substantially similar to former claim 5, except that the two claims were in different dependency chains (claim 8 depended from claim 1, while claim 5 depended from claim 2, which depended from claim 1).  The subject matter of claim 5 has now been incorporated into the independent claims, but with modifications regarding recording only the first compensation data in only one address of the memory.  The broader subject matter of claim 8 now appears to conflict with that of the amended subject matter of claim 1, and the scope and meaning of the subject matter of claim 8 is thus unclear.  The Examiner believes that the intention may have been to cancel claim 8 (similar to how corresponding claim 17 was canceled), which would resolve this issue, but would also require appropriate modifications to dependent claims 9 and 10.  This claim is further rejected because it incorporates, and does not resolve, the deficiencies of claim 1.
Claims 9 and 10 are similarly rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend.
Regarding claims 11-13, 15, 16, 18, and 19, these claims are similarly rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 8, 9, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Patent Application Publication No. 2012/0062609), referred herein as Jeon, in view of Lai et al. (U.S. Patent Application Publication No. 2008/0137745), referred herein as Lai.
Regarding claim 1, Jeon teaches a data processing method, wherein, the data processing method comprises: determining image data captured in preset grayscale (pp 37); determining first compensation data of display defect according to the image data; and generating compensation data of the display defect according to the first compensation data and the data of the preset grayscale (pp 43); processing the first compensation data, and repairing the display defect according to the compensation data which is generated by the recorded first compensation data and the data of the preset grayscale, when compensating a display image (pps 43 and 45).  Jeon does not explicitly teach recording only the first compensation data into a memory of a display apparatus, wherein the first compensation data is stored in only one address of the memory.  Lai teaches a data processing method comprising determining and generating first compensation data of a display defect (pp 23, lines 1-7, 17-21, and the last 7 lines) and further comprising recording only the first compensation data into a memory of a display apparatus, wherein the first compensation data is stored in only one address of the memory (pp 24, lines 1-11 and 17-19; pp 25, lines 1-8; compensation data comprising sub-regions 7 and 12, or compensation data comprising sub-regions 4 and 
Regarding claim 2, Jeon in view of Lai teaches the data processing method according to claim 1, wherein, the operation of generating compensation data of the display defect according to the first compensation data and the data of the preset grayscale comprises: generating grayscale compensation data of the display defect, according to the first compensation data and grayscale data of the preset grayscale, when the compensation data is the grayscale compensation data; and generating color deviation compensation data of the display defect, according to the first compensation data and chrominance data of the preset grayscale, when the compensation data is the color deviation compensation data (Jeon, pps 42 and 43).
Regarding claim 3, Jeon in view of Lai teaches the data processing method according to claim 2, wherein, the operation of determining first compensation data of display defect according to the image data comprises: captured images comprising a plurality of image data, when the preset grayscale comprises a plurality of grayscale data (Jeon, pps 37 and 39); respectively determining a plurality of second compensation data of the display defect according to the plurality of image data, and calculating the first compensation data of the display defect, according to the plurality of second compensation data and a preset calculation manner (Jeon, pp 45; pps 58 and 60).

Regarding claim 6, Jeon in view of Lai teaches the data processing method according to claim 1, wherein, after the operation of determining image data captured in 
Regarding claim 8, Jeon in view of Lai teaches the data processing method according to claim 1, wherein, after the operation of generating compensation data of the display defect according to the first compensation data and the data of the preset grayscale, the data processing method further comprises: recording the first compensation data into a memory of a display apparatus; and repairing the display defect according to the compensation data which is generated by the recorded first compensation data and the data of the preset grayscale, when compensating a display image (Jeon, pps 43 and 45; Lai, pp 24, lines 1-11 and 17-19; pp 25, lines 1-8).
Regarding claim 9, Jeon in view of Lai teaches the data processing method according to claim 8, and further teaches the method, wherein the operation of recording the first compensation data into a memory of a display apparatus comprises: compressing the first compensation data; and recording the compressed first compensation data into the memory of the display apparatus (Lai, pp 23, lines 1-21; pp 24, lines 1-11 and 17-19).
Regarding claim 12, Jeon in view of Lai teaches the data processing method according to claim 1, wherein, the operation of determining first compensation data of display defect according to the image data comprises: captured images comprising a plurality of image data, when the preset grayscale comprises a plurality of grayscale data (Jeon, pps 37 and 39); respectively determining a plurality of second compensation data of the display defect according to the plurality of image data, and calculating the first compensation data of the display defect, according to the plurality of second compensation data and a preset calculation manner (Jeon, pp 45; pps 58 and 60).
Regarding claims 14 and 20, the limitations of each of these claims substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 15, Jeon in view of Lai teaches the display device according to claim 14, wherein, the display device comprises a display panel and a timing sequence controller connected to the display panel, the timing sequence controller is loaded with a data processing control device, and the display panel performs display under the control of the timing sequence controller (Jeon, fig 1; pps 29, 31, and 32).
Regarding claims 16 and 18, the limitations of these claims substantially correspond to the limitations of claims 2 and 12, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Lai, and further in view of Park (U.S. Patent Application Publication No. 2017/0069273), referred herein as Park.
Regarding claim 4, Jeon in view of Lai teaches the data processing method according to claim 2, wherein, the operation of determining first compensation data of display defect according to the image data comprises: acquiring a compensation value of the display defect, and determining the first compensation data of the display defect according to the compensation value and the image data (Jeon, pp 43).  Jeon in view of 
Regarding claim 13, Jeon in view of Lai teaches the data processing method according to claim 1, wherein, the operation of determining first compensation data of display defect according to the image data comprises: acquiring a compensation value of the display defect, and determining the first compensation data of the display defect according to the compensation value and the image data (Jeon, pp 43).  Jeon in view of Lai does not explicitly teach acquiring a compensation precision.  Park teaches a method for determining image data in grayscale and determining compensation data for a display defect (pps 14 and 60), and further comprising acquiring a compensation precision to determine compensation of the display defect (pp 62, lines 1-11).  It would have been obvious to one of ordinary skill in the art to consider compensation precision in Jeon in view of Lai because as known in the art, and taught by Park, this helps prevent image degradation, thereby improving display image quality (see, for example, Park, pp 30 and pp 62, the last 3 lines).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 13; thus they are rejected on similar grounds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Lai, and further in view of Sullivan et al. (U.S. Patent Application Publication No. 2013/0093783), referred herein as Sullivan.
Regarding claim 7, Jeon in view of Lai teaches the data processing method according to claim 6, wherein, the preset identification algorithm comprises identification manners of brightness gradient and color deviation calculation (Jeon, pps 39 and 43; pp 59, lines 1-2).  Jeon in view of Lai does not explicitly teach identifying contrast enhancement.  Sullivan teaches a method for determining image data in grayscale and determining compensation data for a display defect (pp 38; pp 164, the last 6 lines), and further comprising identifying contrast enhancement (pp 39, lines 1-15; pp 41, the last 11 lines).  It would have been obvious to one of ordinary skill in the art to identify contrast enhancement in Jeon in view of Lai because as known in the art, and taught by Sullivan, this helps provide the best possible image quality while minimally taxing processing/power resources (see, for example, Sullivan, pp 32 and pp 165, the last 6 lines).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Lai, and further in view of Jiang et al. (U.S. Patent Application Publication No. 2019/0206370), referred herein as Jiang.
Regarding claim 10, Jeon in view of Lai teaches the data processing method according to claim 9, but does not teach the method, wherein, the operation of compressing the first compensation data comprises: acquiring a first compensation data 
Regarding claim 11, Jeon in view of Lai, further in view of Jiang teaches the data processing method according to claim 10, wherein, the operation of extracting the compensation data according to an extraction period comprising four adjacent rows based on the first compensation data table comprises: extracting the compensation data of odd columns in the first row; extracting the compensation data of even columns in the third row and extracting the compensation data of the first column in the third row (Jiang, pps 63 and 65).

Response to Arguments
Applicant’s arguments on page 8 of the Remarks, with respect to the 112 and 101 rejections, have been fully considered and are persuasive.  The amendments to the claims overcome the previously applied rejections; thus they are withdrawn.

Applicant’s arguments on pages 8-10 of the Remarks, with respect to the 102 and 103 rejections have been fully considered, but are moot in view of the new grounds of rejection presented above.  The Examiner agrees that the amendments to the claims added new elements that were not taught by the previously applied art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613